Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered December 2, 2014. The order denied the petition for a name change.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order denying a petition for a change of name. Supreme Court properly denied the petition. The record establishes that petitioner is under postrelease supervision after being released from incarceration on a conviction of first-degree rape of a child. Petitioner remains subject to a 16-year order of protection and sex offender registration under petitioner’s current legal name. The court that denied the petition is the same court that had sentenced petitioner on the conviction, and the proposed name change is further objected to by the office of the Erie County District Attorney, which prosecuted petitioner. We conclude that the name change would create record-keeping problems for law enforcement officials and would create potential danger to the victim and the general public (see Matter of Holman, 217 AD2d 1012, 1012 [1995]; Matter of Gutkaiss, 11 Misc 3d 211, 212-213 [2005]; see also United States v Duke, 458 F Supp 1188, 1188-1189 [1978]; see generally Matter of Powell, 95 AD3d 1631, 1632 [2012]; Matter of Washington, 216 AD2d 781, 781 [1995]). Under the circumstances, the court was properly “satisfied . . . that there is [a] reasonable objection to the change of name” and hence a “demonstrable reason not to” grant the petition (Matter of Anonymous, 106 AD3d 1503, 1503 [2013] [internal quotation marks omitted]; see Washington, 216 AD2d at 782; see generally Civil Rights Law § 63).
Present — Whalen, P.J., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.